UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                                No. 00-4553
THOMAS CONYERS,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
            for the District of Maryland, at Baltimore.
                 Marvin J. Garbis, District Judge.
                            (CR-99-363)

                      Submitted: October 17, 2001

                      Decided: November 14, 2001

     Before WILLIAMS and MICHAEL, Circuit Judges, and
              HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                              COUNSEL

James Wyda, Federal Public Defender, Beth Farber, Assistant Federal
Public Defender, Baltimore, Maryland, for Appellant. Stephen M.
Schenning, United States Attorney, Juan C. Zarate, Criminal Divi-
sion, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Appellee.
2                     UNITED STATES v. CONYERS
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Thomas Conyers appeals his conviction after a jury trial of being
a felon in possession of a firearm and aiding and abetting, in violation
of 18 U.S.C.A. § 922(g) (West 2000); 18 U.S.C. § 2 (1994). On
appeal, Conyers argues the district court erred in denying his motion
to suppress evidence obtained as a result of an allegedly illegal stop
and seizure. Finding no reversible error, we affirm.

   We review the district court’s findings of fact on a denial of a
motion to suppress for clear error and its legal conclusions de novo.
United States v. Rusher, 966 F.2d 868, 873 (4th Cir. 1992). We con-
strue the evidence in the light most favorable to the Government, the
prevailing party below. United States v. Seidman, 156 F.3d 542, 547
(4th Cir. 1998). Conyers’ conviction arose from an incident in which
police officers approached Conyers and two unidentified men who
appeared to be drinking in public on the steps of a residence. Conyers
looked at the officers and reached toward the small of his back, which
the officers interpreted as Conyers’ effort to hide a firearm or other
dangerous object. When Conyers was asked to stand, the officers
found ammunition and a firearm behind him. We have reviewed the
record and the parties’ briefs and are satisfied that to the extent the
encounter was an investigatory detention under Terry v. Ohio, 392
U.S. 1 (1968), the officers had reasonable suspicion to act as they did.
See, e.g., United States v. Sokolow, 490 U.S. 1, 8 (1989) (examining
police conduct in the context of the totality of the circumstances).
Thus, the district court properly denied Conyers’ motion to suppress.

  We therefore affirm Conyers’ conviction and sentence. We dis-
pense with oral argument because the facts and legal contentions are
adequately presented in the materials before the court and argument
would not aid the decisional process.

                                                           AFFIRMED